DAWKINS, J.
Plaintiff seeks damages for personal injuries alleged to have been received in a collision between a wagon in which she was riding and an automobile owned and driven by the defendant. Defendant denied that he was at fault, or that plaint tiff was injured, and averred that the col*57lision occurred through the negligence of the driver of the wagon.
The case was tried before the lower judge without a jury, and he rejected plaintiff’s demands, giving the following as his reasons therefor, to wit:
“The plaintiff has not established her case with the certainty which the law requires, either as to the manner in which the accident occurred or the extent of the injuries. There was a collision in which plaintiff was as much or more at fault than defendant. The defendant observed the city ordinances, but plaintiff disregarded them. The evidence of the extent of the injuries was subjective.
“I feel that plaintiff has failed.”
A careful examination of the record has not convinced us that the lower court was wrong. Regardless of whose fault it was that the collision occurred, the undisputed evidence is that the force of the impact was very slight; ,the bumper or fender of the machine struck the left hind wheel of t^e wagon in which plaintiff was riding, and pushed it about 12 inches at the most. Plaintiff was sitting on the seat in front with her daughter, and we do not see how it was possible for her to have been injured as she claims— that is, to have had three ribs broken. The lower court saw and heard the witnesses, but evidently did not believe them. We find no grounds for disagreeing with him.
Judgment affirmed, with costs.